Spencer, J.
Here has been no concealment to vitiate this policy. It was the duty of the insurers to have inquired into the nature of the cargo insured; the insured was not bound to speeify.(1)
Verdict for plaintiff.
Baldwin and Bleecker, for plaintiff.
Wells, for defendants.

I) There are some kinds of property which do not fall under the general denomination of goods, in a policy, and for tlie loss of which the underwriters are not answerable, unless they are specially named. In Ross v. Twaite, and Backhouse v. Ripley, (cited in Park. 25,) and in Lenox v. United Insurance Company, 3 Johns. Ca. 179,) it was decided that goods stowed on deck were not within a general policy on goods, the risk being greater and the premium consequently enhanced. That a policy on goods only means such goods as are merchantable, and part of the cargo. It is a question whether a cargo of dollars, or other coin, jewels, &o., if lost, be recoverable under, a policy upon goods and merchandize generally. Park 28. In Da Costa v. Frith, (4 Burr. 1966,) the policy was general on goods and merchandize, the subject matter of the insurance was bullion; but no objection was taken on that ground, and the point was not argued. It seems there is no adjudged case on this subject. This case, in the text, is quoted by Phillips, and introduced into the text of his work. 1 Phil. 66. In 1813, the case of Thomas v. Roy. Ex. Ass. Co., was decided at Cornwall Summer Assizes, by Dampier, J., who ruled that an insurance of goods and merchandize covers dollars, if entered at the custom-house; but not bank notes. This case, however, is nowhere to be found, except in Hughes on Ins. (97, n. P.,) where it is added, “ but it seems adviseable to specify jewels, &e.”